The Chancellor
decided that as the specific articles of furniture bequeathed to the wife by her aunt, were not bequeathed to her separate use, or free from the control of the husband, they were subject to his control, and were liable to his debts after they had been reduced to possession by him. That where personal chattels were bequeathed to a feme covert for her separate use, or were bequeathed to a single woman free from the control of her future husband, the court of chancery would protect her interest therein against the creditors of her husband, although no trustee was named in the will of the testator to hold them for her separate use. (Newland v. Paynter, 4 My. & Cr. Rep. 408.) But that where they were bequeathed to her generally, without any such restriction, and had been reduced to possession by the husband with her consent,, *365they became his property in equity as well as at law. That the furniture purchased by the wife, with the monies received for the rents of her separate estate, and mixed with the other furniture of the husband, was also his property and liable to his debts; there being no agreement or understanding between them at the time of the purchase, that such furniture should be kept by him as her trustee merely, or that the title thereof should be vested in any other person for her separate use. (a)
Decree affirmed with costs to be paid by the next friend of the appellant.

 See Crane v. Brice, 7 Meeson & Welsby’s Reports, 183; Rex v. French, Russell & Ryan’s Crown Cases, 491; St.John’s case, Godolphin's Orphan’s Legacy, 153; and 4 Viner’s Abridgment, 48, S. C.